OFFICE OF THE AlTORNEY            GENERAL        OF TEXAS
                              AUSTIN




Honorable Vi.I;.JlcClain
Criminal Dietriot Attorney
Georgetown, Texae
Dear Sir:




          WI have reoeived                             recent date whioh
wo quote in part as follow
                                                       the f6llor-
     fng questions
     eleoted aa a



                                           uld ltk6 to hare

                                     sentenoe diequalify a
                                    any aleotfon, lshether
                                   e or National sleotlon?~.n



                      2 of Artiola XVI 02 the Conetitutian of
Texas prOVideI     a8 folloy6~1
            *Laws shall be made 66 sxolude fro&aoffloe,
     BerVhg      On jUrtf#sF Nid   froI$ $&a   right    Of mf-
     frags; thoee who lMy haye besa or ahall hem-
     after bh aonricted or robberp; perjury, fOr&tlry,
     or other high ar3qr. . i*
i3oawrUo iL I. XoOlmln, Paw   8
                                                                      .,I,.




;,p,norable Vi. K. NoClaln, Paeo 3



               *what does the oourt mean by thlm language?
         clearly that If tha Su6penQeQ S8DtwmI &r Qefaat6
         or nulllfle6 or oonillat6 with S*otlon E of AHA-
         010 XVI of the constitution, it WQuld be void.
         ~1s oonillot, l ooording to the court, would re-
         sult If a porron rho 18 the rmlplent of a lu6-
         ponded sentonoa rorild not 6tifer the dirabillty
         pronounood by this provision of the Co66titUti~.
         III other words, aa applied to Seotlon E of Utl-
         ale 16 of ths Con6tltutlon, if besawo of anQ
         undrr the auspendmdrontenoalaw a person oould
         hold office, 8erv6 on jurI66, and vote, notmith-
         standing hl6 having been adjudged gufltr of the
         orlmos msntlonsd, broausa hi6 6rnteabo had beon
         su6pOlldO&,TiOUbinot the eff*Ot Of th 6U6QOnQbQ
         rehtrnor law be to QUoat      the purporr.o$ tha Oon-
*i       6tltution? .Wiwoar, if the mrd        *eonvlbt6di In
         Section 2 of   Artfale   16 of the Con6tltutlon be
         held to rae~~tbm loertaimmnt    ~anQ publle6tion
         of guilt, rather than  a final aodrletloa,  the dir-
         abilltle6 progounP66 by th6 Coartltutlon wrouldbe
         suffered and the l plrlt and purpose of 'Seotion Z
         of Artiolola 16 ~aotviolated by the s~6pendoQ      '.
         sentenoe lan.m
              me   ~MUOS      in701~0d ~IIpour queri06 WC&S itin
  ~lrou8ml, a ndluthorltle6
1~.                                thereon wore ~,urtod,   in opin-
: ba l?o.O-8698,uM we .oaolo’ao a aopt of said oplhlonfor
     tdur con6IUeratlon.

               In vlon of the above olted oon6,tltutlonal an4 ota-
     tntory &ovlsions aad ~tha priao~pler aahuaiwd   ia Opinion No.
     be698,  w4 are ooastr~aed  to hold that a pw6Oa who 16 oon-
     dOted or murder anil:given a rira year lunpdl4od 88ntenoe
     Fhioh I6 #till in foroe m4 Urud    Im not auaflfIa4either
     TV hold th. ofilos of tN6tWJ of a 0aumQa &&001 dirtriot   or
     to exercise the right of 6tifrqw.

                                            Very truly your6